Citation Nr: 0320044	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a higher initial rating for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1962 to 
September 1964.  A service personnel record (DD 214) 
indicates that he had prior service lasting a total of 
slightly more than 10 months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for a left 
knee disorder and granted service connection and awarded a 
rating of 30 percent for asbestos-related lung disease.  The 
veteran has also appealed a rating decision in which the RO 
denied service connection for hearing loss, tinnitus, and 
depression.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current residual disability from a left 
knee injury he incurred during a period of active duty 
service.

4.  The veteran does not have current disability from an 
acquired neuropsychiatric disorder that he incurred during 
his active military service.  

5.  The veteran's hearing loss disability is not related to a 
disease or injury he incurred during his military service.

6.  The veteran's tinnitus is not related to a disease or 
injury he incurred during his military service.

7.  On June 11, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of the rating of 
asbestosis is requested.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is entitled to service connection for 
residual of a left knee injury.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran is not entitled to service connection for 
depression.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  The veteran is not entitled to service connection for 
hearing loss.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2002).

5.  The veteran is not entitled to service connection for 
tinnitus.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

6.  The criteria for withdrawal of a substantive appeal by 
the appellant concerning the issue of entitlement to a higher 
initial disability evaluation for asbestosis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disabilities related 
to a left knee disorder, depression, hearing loss, and 
tinnitus that he claims are related to his active service.  
For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to service 
connection for depression, hearing loss, or tinnitus, and 
that he is entitled to service connection for residuals of a 
left knee injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
is deemed to include sensorineural hearing loss.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

In order to prevail on the issue of service connection on the 
merits, 

there must be medical evidence of a 
current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 
medical or, in certain circumstances, lay 
evidence of in-service incurrence or 
aggravation of a disease or injury; and 
medical evidence of a nexus between the 
claimed in-service disease or injury and 
the present disease or injury. See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), see 
also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



A.  Left Knee Disorder

The veteran contends that he injured his left knee during his 
active military service.  He has submitted statements from 
several acquaintances that tend to corroborate his assertion 
that he fell down a ship's ladder and developed left knee 
pain.  

The veteran's service medical records do not document a left 
knee injury.  At the time of a medical examination in 
September 1964 near the time of the veteran's separation from 
service, an examiner reported that the veteran's lower 
extremities were clinically normal except of bilateral pes 
planus and mild tinea pedis.  No significant or interval 
history was reported.

Despite the lack of documentation of an in-service knee 
injury, the record contains evidence that such an injury 
occurred.  A lay statement from a fellow serviceman received 
by the RO in May 1998 indicates that the veteran fell down a 
ladder and sustained an injury to his left kneecap.  The 
proponent of the statement asserted that the veteran's 
kneecap was broken.  In another letter, another fellow 
serviceman stated that the veteran fell down a ladder and 
"cracked" his kneecap.  In a statement from the veteran's 
wife, she asserted that the veteran had a "bad knee."  She 
also stated that he had told her that he had fallen down a 
ladder aboard a ship and cracked his kneecap.

Pursuant to a claim filed the veteran in September 1996, the 
veteran was afforded a VA examination in November 1996.  At 
that time, he gave a history of fracturing his left kneecap 
while in service.  He denied any in-service surgery and 
denied having had his leg in a cast.  His current complaints 
included pain involving his left knee.  On physical 
examination, the left kneecap was mildly prominent.  There 
was no effusion in the knee.  The knee had crepitus with 
flexion.  Range of motion was from zero degrees of extension 
to 130 degrees of flexion.  The drawer sign was negative.  X-
rays of the left knee showed no significant bone, joint, or 
soft tissue abnormality.  The examiner who conducted the 
clinical examination reported, among his diagnoses, residuals 
of injury to left knee.  

In a statement from the veteran, through his representative, 
received in November 1996, he asserted that his knee injury 
was "aggravated" by climbing steps.  He did not specify the 
circumstances of the injury, the nature of the injury, or the 
nature of any treatment.

The Board has considered the reported diagnosis provided 
after the VA examination in November 1996.  The diagnosis was 
residuals of injury of the left knee.  The Board has 
thoroughly reviewed all of the evidence and finds that the 
evidence that supports the veteran's claim is in relative 
equipoise with the evidence that does not support his claim 
for service connection for his current disability from a left 
knee disorder.  He has current left knee disability 
manifested by crepitus and slight limitation of motion.  
"Buddy statements" corroborate his assertions of a left 
knee injury in service.  A nexus between the asserted in-
service injury and the current disability is suggested by the 
diagnosis reported after the November 1996 VA examination.  
With the evidence in relative equipoise, the Board concludes 
that the veteran is entitled to service connection for a left 
knee disorder.  The appellant has asserted that the doctrine 
of benefit of the doubt requires that service connection be 
granted for the cause of the veteran's death.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
Therefore, the benefit of the doubt doctrine must be applied 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied when the 
evidence is in relative equipoise).

For the foregoing reasons and bases, the Board finds that the 
veteran has current disability from a left knee disorder that 
is related to an injury he incurred during his active 
military service.  Therefore, the Board concludes that the 
veteran is entitled to service connection for residuals of a 
left knee injury.



B.  Depression

The veteran also contends that he has current disability from 
depression that is related to his active military service.  
Although the Board finds that the veteran does have current 
disability from mild depression, for the following reasons 
and bases, the Board also finds that the veteran's current 
disability from depression is not related to any disease or 
injury he incurred in service.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a neuropsychiatric 
disorder during his active military service.  

The veteran has submitted statements from service members 
with whom he served that indicate that the veteran became 
despondent when he learned that his wife had decided to leave 
him and be with another man.  According to the veteran, she 
became pregnant and died during childbirth.  The veteran has 
asserted that those circumstances caused him to be depressed.

The veteran was afforded a VA neuropsychiatric examination in 
December 1996.  At that time, the veteran was 57 years of 
age.  Near the beginning of the examination, the veteran 
denied any mental health problems.  However, he did admit to 
occasionally "feeling low" and being unhappy most days.  He 
attributed those feelings to the loss of his first wife while 
he was in the Navy and to his inability to work during the 
preceding twenty years because of bilateral knee arthritis 
and "lung trouble."  His mood showed very mild depression.  
However, the examiner concluded that the veteran did not have 
a psychiatric disorder.  He commented that there was not 
enough evidence to warrant a diagnosis of a dysthymic 
disorder, although the veteran did report some depression.  
The examiner reported that the veteran's depression was very 
mild and did not interfere with functioning in any 
significant way.

VA outpatient treatment records show treatment in 1997 for 
symptoms diagnosed as chronic major depression.  The notes do 
not indicate that a neuropsychiatric disorder was related to 
an in-service stressor.  


After a review of the entire record, the Board finds that the 
preponderance of the evidence shows that the veteran's 
current disability from a neuropsychiatric disorder is not 
related to his active military service.  He was not have 
documented complaints or treatment for depression while he 
was in service.  The record does not contain evidence of 
continuity of symptomatology of depression after his 
separation from service.  Nor does the record contain 
competent medical evidence showing a nexus between the 
veteran's current disability from mild depression and his 
active military service.

C.  Hearing Loss and Tinnitus

The veteran has current disability from hearing loss and 
tinnitus.  During an ear examination in December 1996, he 
told the examiner that he was exposed to machinery noise in 
service and noticed hearing loss during that time.  He also 
reported having bilateral "humming" in his ears.  The 
examiner interpreted the results of a November 1996 VA 
audiological examination as indicating high frequency 
sensorineural hearing loss.

A service medical record dated in January 1963 shows that the 
veteran complained of a hearing problem.  Both tympanic 
membranes showed some scarring.  An audiogram showed mild 
conductive hearing loss bilaterally, which was not considered 
severe enough to require any change in duties.  The service 
medical records contain no further references to hearing 
problems and, at the veteran's September 1964 medical 
examination for separation from service, the examiner noted 
no significant interval history, defects, or diagnoses 
related to hearing loss or tinnitus.  The veteran's hearing 
was 15/15 bilaterally for whispered voice.  

When the veteran underwent a VA examination in June 1999, he 
was 60 years of age.  He told an examiner that he had had 
several inner ear infections during his service but had not 
been bothered by ear problems since 1960.  Nonetheless, he 
believed that his hearing problems were related to having 
flown in aircraft.  His pure tone hearing thresholds, in 
decibels, for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
65
LEFT
20
15
30
75
70

Speech recognition in the right ear was 90 percent correct.  
Speech recognition in the left ear was 88 percent correct.  
The audiologist reported a diagnosis of moderate to 
moderately severe high frequency sensorineural hearing loss.

Under the provision of 38 C.F.R. § 3.385 (2002), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

Based on the audiological findings during the June 1999 VA 
examination, it is clear to the Board that the veteran has 
current disability from bilateral high frequency 
sensorineural hearing loss.  The veteran also complains of 
tinnitus.

After a thorough review of the entire record, the Board finds 
no competent medical evidence that suggests that the 
veteran's current bilateral high frequency sensorineural 
hearing loss and subjective complaints of tinnitus were 
incurred in service or that they are related to a disease or 
injury incurred in service.  

First, although there was one reference to a conductive type 
hearing loss during service in January 1963, there is no 
indication of chronic hearing disability or of tinnitus in 
service.  Furthermore, there is no documented evidence of 
continuity of such complaints or symptoms after the veteran's 
service.  The onset of the claimed disorders was many years 
after the veteran's separation from service.  Finally, the 
record contains no competent medical evidence suggesting a 
nexus between his current bilateral high frequency 
sensorineural hearing loss and subjective complaints of 
tinnitus and any disease or injury incurred during his 
service, including the conductive type of hearing loss noted 
in January 1963.  The veteran's own assertions, and those of 
other laypersons, that the veteran's hearing loss disability 
and tinnitus are related to in-service noise exposure are 
afforded no probative weight in the absence of evidence that 
the proponents of such assertions have the expertise to 
render opinions about the etiology of the veteran's hearing 
loss or tinnitus.  See Espiritu, supra.

In summary, because of the lack of continuity of 
symptomatology, the remote diagnosis of bilateral high 
frequency sensorineural hearing loss, and the lack of 
competent medical evidence of a nexus between the veteran's 
current complaints and any disease or injury in service, the 
Board concludes that the veteran is not entitled to service 
connection for hearing loss or tinnitus.

II.  Rating of Asbestosis

The veteran appealed the initial 30 percent disability 
evaluation assigned by an August 1997 rating decision for his 
service-connected asbestos-related lung disease.  In an 
August 2001 rating decision, the RO awarded an increased 
rating of 100 percent for asbestosis.  In correspondence 
dated June 5, 2003, and received by the Board on June 11, 
2003, the veteran withdrew his claim of entitlement to an 
increased rating for asbestosis.  Therefore, that claim will 
be dismissed.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2002).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
RO's rating decisions,  the statements of the case, and the 
supplemental statements of the case, and a letter from the RO 
dated in August 2001 which included a discussion of the 
applicable provisions of the VCAA as they pertain to the 
claims under consideration.

The veteran has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claims he filed, 
his Notices of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded 
appropriate VA examinations during the pendency of his claim.  
No further examinations are necessary to make a decision on 
his claims.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for residual of a left knee 
injury is granted.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

The appeal from the initial disability evaluation for 
asbestosis is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

